CAMPBELL, District Judge.
This motion to quash a subpoena is made under Rule 45, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.
Under that rule the question presented for my consideration is was it unreasonable or oppressive? There is no contention urged by the defendant that there should be any advancement by the plaintiff of the reasonable cost of the production of the books and papers mentioned in the subpoena.
In rendering this opinion I am not passing on the question of whether the evidence sought is relevant, material, or competent, as that question is left for determination by the Court on the trial, if any of such books, or papers, should be offered in evidence.
The subpoena is not unreasonable, because, if plaintiff be correct as to their value, as evidence, he should have opportunity to offer them, and to receive a direct ruling on any objections thereto.
The production of the books and papers will not be burdensome, if defendant shall have them at their New York office, and produce them when requested on the trial.
Motion denied.